                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHARLES GODFREY,                                       )
                                                        )
                          Plaintiff,                    )
                                                        )    Case No. 3:17-cv-0157-GCS
 vs.                                                    )
                                                        )
                                                        )
 RANDALL REDDING, and                                   )
 HIRAM SLOAN,                                           )
                                                        )
         Defendants.                                    )



                                  MEMORANDUM and ORDER

SISON, Magistrate Judge:

        This matter comes before the Court on Defendant Redding’s and Sloan’s

December 13, 2019 motion for summary judgment (Doc. 85, 86). Along with the motion

for summary judgment, Defendants filed the Federal Rule of Civil Procedure 56 Notice

(Doc. 56).1 As of this date, Godfrey has failed to respond to the motion for summary

judgment. 2 Based on the following, the Court GRANTS the motion for summary


1       That notice, pursuant to Federal Rule of Procedure 56, Timms v. Frank, 953 F.2d 281 (7th Cir. 1992)
and Lewis v. Faulkner, 689 F.2d 100 (7th Cir. 1982), informed/warned Godfrey of the consequences of failing
to respond to the motion for summary judgment.

2        The Court notes that the record demonstrates that Godfrey has a history of neglecting this lawsuit.
On November 13, 2019, the Court held a telephonic Show Cause hearing regarding Godfrey’s previous
failure to appear at a hearing (Doc. 81). During the hearing, the Court extended the dispositive motion
deadline to December 13, 2019. Also, the Court explained to Godfrey that he needed to respond to the
summary judgment motion within 30 days of the filing (stating response would be due 1/12/2020 or
1/13/2020); that he should consult Federal Rule of Civil Procedure 56 in doing so; and the failure to do so

                                               Page 1 of 3
judgment.

        On February 14, 2017, Charles Godfrey, then an inmate incarcerated at

Pinckneyville Correctional Center (“Pinckneyville”), filed suit for violations of his

constitutional rights pursuant to 42 U.S.C. § 1983 (Doc. 1). At threshold review, pursuant

to 28 U.S.C. § 1915A, the Court identified two counts against three defendants allowing

two Eighth Amendment claims for deliberate indifference against Redding and Sloan

(Count 1) and against Wexford Health Sources, Inc. (Count 2).3

        On December 13, 2019, Defendants Redding and Sloan moved for summary

judgment (Doc. 85, 86). As stated before, Godfrey has not responded to the motion despite

being warned twice (through Defendants’ Rule 56 Notice and the Court’s November 13,

2019 verbal warning), and the time to respond to the motion has passed. The Court

considers Godfrey’s failure to respond as an admission of the merits of the motion filed

by Defendants Redding and Sloan. See SDIL Local Rule 7.1(c); Smith v. Lamz, 321 F.3d 680,

683 (7th Cir. 2003). See also Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995)(noting that a

failure to respond constitutes an admission that there are no undisputed material facts).

Based on this admission, the Court finds that Defendants were not deliberately

indifferent to Godfrey’s medical needs when they placed him in and/or allowed him to

remain in the top housing gallery, which he could not access without climbing the stairs




may result in the dismissal of his case.

3       Count 2 was subsequently dismissed for failure to exhaust administrative remedies (Doc. 42).

                                             Page 2 of 3
or using a cane.

         Accordingly, the Court GRANTS the motion for summary judgment (Doc. 85).

The Court DIRECTS the Clerk of the Court to enter judgment in favor of Randall

Redding and Hiram Sloan on Godfrey’s Eighth Amendment claim for deliberate

indifference in Count 1. Plaintiff Charles Godfrey shall recover nothing.

      IT SO ORDERDED.                                            Digitally signed by
                                                                 Magistrate Judge
      Date: January 28, 2020.                                    Gilbert C. Sison
                                                                 Date: 2020.01.28
                                                                 15:07:39 -06'00'
                                                ______________________________
                                                GILBERT C. SISON
                                                United States Magistrate Judge




                                       Page 3 of 3
